DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.

Reasons for Allowance
Claims 1-2, 4-13, 15-20 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
An electronic device, comprising: 
a first housing; 
a second housing; 
a hinge structure connecting the first housing and the second housing in a foldable manner; 
a flexible display including a first region facing the first housing, a second region facing the second housing, and a folding region facing the hinge structure; 
a protective cap including a protrusion that projects outward from the hinge structure; and 
a blocking member disposed between the flexible display and the protective cap to be supported by the protrusion in the folding region and made of a material having elasticity, 
wherein at least a part of the blocking member is bent with the flexible display when the electronic device is folded, 
wherein the hinge structure includes a hinge housing, and 
wherein the protective cap includes a seating protrusion and is fixed by seating the seating protrusion in a seating groove formed in the hinge housing.

 The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the electronic device comprising the first and second housing and a hinge structure connecting the first and second housing in a foldable manner; flexible display; a protective cap including a protrusion that projects outward from the hinge structure; and  a blocking member disposed between the flexible display and the protective cap to be supported by the protrusion in the folding region and made of a material having elasticity, wherein at least a part of the blocking member is bent with the flexible display when the electronic device is folded, wherein the hinge structure includes a hinge housing, and wherein the protective cap includes a seating protrusion and is fixed by seating the seating protrusion in a seating groove formed in the hinge housing, at least the highlighted configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
The closest prior arts of record are provided in the previous office action. Additionally, applicant has incorporated the allowable subject matter of previous claim 3 into the independent claim. 

The primary reason for allowance of independent claim 11 the prior art of record, individually or in combination does not teach or fairly suggest:
An electronic device, comprising: 
a first housing; 
a second housing; 
a hinge structure corresponding to a folding region of the electronic device and connecting to the first housing and the second housing, wherein the first housing and the second housing fold and unfold about the hinge structure; 
a display that traverses the first housing, the second housing, and the hinge structure; 
a protection cover disposed on the display at a periphery of at least one of the first housing and the second housing; 
a protective cap disposed on the hinge structure and made of rigid material; and 
a blocking member disposed between the protective cap and the display in the folding region and made of elastic material, 
wherein the protective cap comprises: 
a base that is fixed to the hinge structure in the folding region, 
a protrusion that projects upward from the base, and 
a support part that extends from the protrusion toward the display and supports at least a portion of the blocking member on an upper surface of the blocking member,
wherein the support at least partially overlaps the display when the display is viewed from above. 

The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the electronic device comprising the first and second housing and a hinge structure connecting the first and second housing in a foldable manner; a display; a protection cover disposed on the display at a periphery of at least one of the first housing and the second housing; a protective cap disposed on the hinge structure and made of rigid material; and a blocking member disposed between the protective cap and the display in the folding region and made of elastic material, wherein the protective cap comprises: a base that is fixed to the hinge structure in the folding region, a protrusion that projects upward from the base, and a support part that extends from the protrusion toward the display and supports at least a portion of the blocking member on an upper surface of the blocking member, wherein the support at least partially overlaps the display when the display is viewed from above, at least the highlighted configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
The closest prior arts of record are provided in the previous office action. Additionally, applicant has incorporated the allowable subject matter of previous claim 14 into the independent claim. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841